Petition for Writ of Mandamus
Denied and Memorandum Opinion filed March 3, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00098-CV
____________
 
IN RE HERCULES OFFSHORE, INC., Relator
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
County Court at Law No. 3
Galveston, County, Texas
Trial Court Cause No. CV-63529
 
 
 

M E M O R
A N D U M   O P I N I O N
            On February 7, 2011, relator filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code § 22.221; see also
Tex. R. App. P. 52.  Relator complains that respondent, the Honorable
Christopher Dupuy, presiding judge of County Court at Law No. 3 of Galveston County,
Texas, abused his discretion by denying relator’s motion to transfer venue.
The question presented is whether, on the record before it,
the trial court could find a substantial part of the events or omissions giving
rise to the claims of real party in interest, Frank Martin, occurred in
Galveston County.  We find the record does not demonstrate the trial court
could reasonably have reached only one decision or that the trial court’s
decision was arbitrary and unreasonable.  See Johnson v. Fourth Court of
Appeals, 700 S.W.2d 916, 917-18 (Tex. 1985).  The record is insufficient for
this court to disturb the trial court’s ruling.
Relator has not established it is entitled to mandamus
relief.  Accordingly, we deny the petition for writ of mandamus. 
 
                                                                        PER
CURIAM
 
Panel
consists of Justices Brown, Boyce, and Jamison.